Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered and based on the applicant amendment, previous restriction has been withdrawn. 

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Rejection- 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 & 13-15 are rejected under 35 USC 102 as being clearly anticipated by Treat (Pub No. US 2011/0005342).
Regarding claim 1, Treat discloses a camera-based system for assembling and completing a collection of disparate shaped individual components with identification via electronic images (Fig. 1 & 2A & Para. 83: Shape of components identification system by using images); the system comprising: a camera adapted to generate one or more digital images of one or more disparate shaped components placed within a field of view (Para. 83: Machine vision system for identifying, inspecting, sorting medical instruments) & (Para. 128-134: Digital images of the components); a processor configured to compare data associated with the one or more digital images generated by the camera to stored data associated with one or more digital images of a plurality of target components to be included in the collection  , wherein the processor is configured to identify at least one of the target components if the data associated with the one or more digital images generated by the camera correspond to the stored data associated with a predetermined target component (Para. 83-84 & 165: Instrument compare & match & 131-135: identify the target component based on comparison).
Regarding claim 2, Treat discloses the processor is adapted to process the one or more digital images generated by the camera to generate the data associated with the one or more digital images generated by the camera and compare data to the stored data (Fig. 20 & Para. 128-134 & (Para. 84: The camera generates images and the processor compare and stored data).
Regarding claim 3, Treat discloses the stored data comprise identification information unique to each of the target components with respect to a plurality of available components (Fig. 19: Match instrument type from image data & Identifies instrument-ID) & (Para. 83-84).
Regarding claim 4, Treat discloses camera-based system for assembling and completing a collection of disparate shaped individual components via electronic images (Fig. 1 & 2A & Para. 83: Shape of components identification system by using images), the system comprising: a camera adapted to generate one or more digital images of one or more disparate shaped components placed within a field of view (Para. 83: Machine vision system for identifying, inspecting, sorting medical instruments) & (Para. 128-134: Digital images of the components); a processor adapted to execute one or more software programs to: identify at least one of a plurality of disparate shaped components based on at least one of the digital images, sort the disparate-shaped components (Fig. 20) & (Para. 36: During the count and sort process (404, 405), the instruments in the container are compared to its count sheet) and compare component images of the identified components to a requisition list (Para. 84: The camera generates images and the processor compare and stored data) & (Para. 127-134), and selectively place the identified components corresponding to the requisition list in a specific receptacle (Para. 89: …automates the following functions: identifying the surgical instruments; modifying a count sheet; sorting the instruments; inspecting instruments … pulling defective or unclean instruments; replenishing missing or defective instruments) & (Para. 79-81).
  
Regarding claim 5, Treat discloses ) A camera-based system for assembling and completing a collection of disparate shaped individual components via electronic images (Fig. 1 & 2A & Para. 83: Shape of components identification system by using images), the system comprising: a camera adapted to generate one or more digital images of one or more disparate shaped components placed within a field of view (Para. 83: Machine vision system for identifying, inspecting, sorting medical instruments) & (Para. 128-134: Digital images of the components & Fig. 2A: Camera to obtain different prospective on the instruments); a processor adapted to execute one or more software programs to: provide computer-assisted identification to an operator to identify at least one of a plurality of disparate shaped components based on at least one of the digital images (Para. 83: Machine vision system for identifying, inspecting, sorting medical instruments) & (Para. 128-134: Digital images of the components); provide computer-assisted sorting of the disparate-shaped components and comparing of component images of the identified components to a requisition list (Para. 36: During the count and sort process (404, 405), the instruments in the container are compared to its count sheet. A count sheet specifies the type and quantity of each instrument to be included in the container) & (Para. 127-134), and selectively designate the identified components corresponding to the requisition list for a specific receptacle (Para. 89: …automates the following functions: identifying the surgical instruments; modifying a count sheet; sorting the instruments; inspecting instruments … pulling defective or unclean instruments; replenishing missing or defective instruments) & (Para. 79-81).  
Regarding claim 6, Treat discloses the components comprise surgical instruments (Abstract & Fig. 2A: surgical instruments).  
Regarding claim 7, Treat discloses the receptacle comprises a surgical tray collection for the surgical instruments (Para. 36 & Fig. 2A).  
Regarding claim 8, Treat discloses at least a portion of the identified disparate shaped components are provided to an instrument storage or a collection assembly station depending on whether the identified instruments are components of an active collection assembly (Para. 36 & 89) & (Fig. 19 & 6).  
Regarding claim 13, Treat discloses the computer assisted identification comprises a providing a plurality of images corresponding to a plurality of the components for the collection (Para. 40: Identify each instrument & Para. 84: Count, sort and collect instrument).  
Regarding claim 14, Treat discloses the plurality of images for the plurality of corresponding components comprise at least one distinguishing feature for each of the plurality of components for the collection (Para. 140 & 127-134 & Fig. 19: Each components comprise at least one distinguishing feature).
Regarding claim 15, Treat discloses the computer assisted identification provides at least one metric for the operator assembling the collection (Para. 44-45: identification metric uses for item find and collection & Fig. 20 & 27: Instrument identify and collect).







Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Treat (Pub No. US 2011/0005342) and further in view of Dein (Pub No. 2009/0317002). 
Regarding claim 16, Treat is silent regarding the metric comprises a time to complete assembly of the collection.  
Dein discloses the metric comprises a time to complete assembly of the collection (Para. 69: Surgical item identification, tracking and timing determination).  
At the time of filling, it would have been obvious to use item tracking and monitoring system to identify and monitor important item at a given time. 

Claims 9-12 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Treat (Pub No. US 2011/0005342) and further in view of Terry (Pub No. 2018/0247711 & Provisional App# 62/464080). 
Regarding claim 9, Treat is silent regarding at least one of the group comprising: whether to designate for storage, whether to schedule for assembly, whether to schedule when to assemble, and what collection to assemble based at least in part on inventory used in real time or stored inventory.
Terry discloses at least one of the group comprising: whether to designate for storage, whether to schedule for assembly, whether to schedule when to assemble, and what collection to assemble based at least in part on inventory used in real time or stored inventory (Para. 98: schedule when to assemble & Item schedule for assembly).
At the time of filling, it would have been obvious to use item sorting schedule system to properly sort important items. 
Regarding claim 10, Treat is silent regarding the at least a portion of the identified disparate shaped components are provided to a collection assembly station where the identified instruments are listed as components of the active collection assembly.
Terry discloses the at least a portion of the identified disparate shaped components are provided to a collection assembly station where the identified instruments are listed as components of the active collection assembly (Para. 99 & 98: schedule when to assemble & Item schedule for assembly).
At the time of filling, it would have been obvious to use item schedule system to properly assembly important items. 
Regarding claim 11, Treat is silent regarding the at least a portion of the identified disparate shaped components are provided to the instrument storage where the identified instruments are not listed as components of the active collection assembly.
Terry discloses the at least a portion of the identified disparate shaped components are provided to the instrument storage where the identified instruments are not listed as components of the active collection assembly (Fig. 5 & 9: Inventory of listed items & non-listed item & Fig. 11: missing inventory)
At the time of filling, it would have been obvious to use item schedule system to properly assembly important items. 
Regarding claim 12, Treat is silent regarding an active collection assembly is identified based on at least one of the group comprising: a surgical schedule, a predicted surgical event, a pattern of prior surgical events, doctor operating room uses, doctor block times, past surgical patterns, past surgical experience, artificial intelligence related to past surgical patterns or past surgical experience.  
Terry discloses an active collection assembly is identified based on at least one of the group comprising: a surgical schedule, a predicted surgical event, a pattern of prior surgical events (Para. 128: schedule & surgical event), doctor operating room uses (Para. 125), doctor block times, past surgical patterns, past surgical experience, artificial intelligence related to past surgical patterns or past surgical experience (Para. 122-125).
At the time of filling, it would have been obvious to use item schedule system to properly manage necessary items in the hospital. 
Regarding claim 17, Treat is silent regarding the metric comprises a comparison of the time to complete assembly of the collection and a target time to complete assembly of the collection
Terry discloses the metric comprises a comparison of the time to complete assembly of the collection and a target time to complete assembly of the collection (Para. 98-99: Item identification, tracking and a target time to complete) & (Fig. 6).  
At the time of filling, it would have been obvious to use item tracking and monitoring system to identify and monitor important item at a given time. 
Regarding claim 18, Treat is silent regarding the metric comprises an actual time assembling the collection and a total time from a start to a finish of assembling the collection.  
Terry discloses the metric comprises an actual time assembling the collection and a total time from a start to a finish of assembling the collection (Para. 98-99: Item identification, tracking and a target time to complete) (Fig. 6).    
At the time of filling, it would have been obvious to use item tracking and monitoring system to identify and monitor important item at a given time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/            Primary Examiner, Art Unit 2648